Citation Nr: 0514774	
Decision Date: 06/01/05    Archive Date: 06/15/05	

DOCKET NO.  03-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 1957 rating decision that denied service connection for 
a seizure disorder.

2.  Entitlement to an evaluation in excess of 10 percent from 
September 3, 1992, and in excess of 60 percent from 
September 15, 2000, for a seizure disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1949 to 
October 1952.  For service in the Korean Conflict, he was 
awarded the Combat Infantryman Badge and the Korean Service 
Medal with 5 Bronze Service Stars, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and March 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In February 2000, the RO issued a rating decision that 
granted service connection for a seizure disorder, based upon 
new and material evidence, and made the allowance effective 
from the date of the reopened claim received in September 
1992.  In September 2000, the representative submitted a 
statement that was responsive to various issues, including a 
new claim of CUE in an earlier April 1957 RO rating decision 
(alleged to have denied a claim for service connection for a 
seizure disorder).  The RO subsequently issued a rating 
decision in March 2002 which characterized the issue as 
whether the assigned effective date for service connection 
for a seizure disorder was CUE (with no substantive 
discussion of error in the 1957 rating decision).  In 
December 2002, the representative filed a notice of 
disagreement with this rating decision, and argued that the 
claim was for CUE in the 1957 rating decision (which, if 
successful, could result in an earlier effective date), not 
simply for an earlier effective date than that assigned in 
the March 2002 rating decision.  The September 2003 statement 
of the case was similar in substance to the March 2002 rating 
decision.  The only discussion of the 1957 rating decision 
was that it was alleged to have been "upheld" by the Board 
years later in March 1978.  Consistent with the 
representative's claim and notice of disagreement, the Board 
has correctly characterized the issue as one of CUE in the 
April 1957 rating decision (not an earlier effective date for 
service connection for a seizure disorder).  

The issue of entitlement to an increased evaluation for a 
seizure disorder must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  In April 1957, the RO in Montgomery, Alabama, denied 
service connection for an anxiety reaction with associated 
seizures.  

3.  In March 1978, the Board denied service connection for an 
anxiety reaction with associated seizures, and this Board 
decision decided the identical issue previously decided by 
the RO in April 1957, and both decisions were based on the 
same evidentiary record.


CONCLUSION OF LAW

The April 1957 rating decision was subsumed in the March 1978 
Board decision.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5109A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 
3.400, 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The veteran was provided with formal 
VCAA notice specific to the issue in this appeal in November 
2003 and January 2004.  In December 2003, the representative 
responded that the veteran had no more evidence to submit in 
consideration of his claim.  The issue presented in this 
appeal is the appropriateness of a rating decision issued in 
1957, which ordinarily includes consideration of the laws and 
regulations in effect at that time, and the evidence on file 
at that time.  All of this evidence has been on file for many 
years.  The representative has submitted argument in support 
of his pending claim.  The Board finds that there is no 
reasonable possibility that any additional relevant evidence 
is uncollected for review with respect to this claim.  VCAA 
has been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

Previous determinations which are final and binding, 
including prior RO decisions regarding service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

To determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made, and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

Further, CUE is a very specific and rare kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 
3 Vet. App. at 313 (1992) (en banc).

Rating actions which are subsequently affirmed by the Board, 
however, are subsumed in that Board decision.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1104.  
In Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), the US 
Court of Appeals for the Federal Circuit (Circuit) recognized 
the impropriety of allowing an RO to review a claim of error 
in a Board decision.  Once the Board has denied a claim, an 
RO may not revise or even consider a claim of CUE on the same 
operative facts, unless new and material evidence warrants a 
reopening of the claim.  Based upon this line of reasoning, 
the US Court of Appeals for Veterans Claims (Court) 
prohibited an RO from altering a final decision to conflict 
with a prior Board decision which rested on the same 
operative facts.  Donovan v. Gober, 10 Vet. App. 404 (1997).  

When, however, a lengthy period of time passes between the RO 
decision denying a VA benefit and a subsequent Board decision 
denying the identical benefit, the question of whether the 
subsequent Board decision subsumes the earlier RO decision is 
not automatic, but depends upon whether the Board decision 
decided the same issue that the RO decided, and whether the 
RO and subsequent Board decisions were based upon the same 
evidentiary record.  See Brown v. Principi, 15 Vet. App. 421 
(2002).  In Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1999), 
the Circuit found that a 1960 RO decision had been subsumed  
by the Board's later 1969 decision (called delayed 
subsuming), and that the later Board decision was based upon 
essentially the same evidentiary record, although "some new 
and material evidence had been acquired in the interim."  
Dittrich at 1353; see also VAOGCPREC 14-95.  

Once a downstream RO decision is subsumed by an upstream 
Board decision, an RO lacks the authority to conduct a later 
review of CUE in its own earlier rating decision, and an 
appellant's proper remedy must be to bring a motion of CUE 
directly to the Board in accordance with 38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 20.1400-20.1411.

Generally, the effective date of an award based upon a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  Specifically, the effective date for 
an award of benefits based upon new and material evidence, 
other than evidence from service department records that were 
received after final disallowance of the claim, is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).

A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C.A. §§ 5108, 7104(b), but 
the effective date of such an allowance must not be earlier 
than date the claim is reopened.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400; see also VAOGCPREC 9-94 (1994).  By 
statute and regulation, the effective date for service 
connection based upon a reopened claim cannot be the date of 
receipt of an original claim which was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Analysis:  On September 3, 1992, the veteran filed an 
application to reopen a previously denied claim for service 
connection for a seizure disorder.  This claim remained open 
for a number of years until new and material evidence was 
received in 1998 and 1999 which supported a conclusion that 
although the veteran had a seizure disorder prior to service, 
that disorder was increased in severity beyond ordinary 
progress, thus aggravated, during active service.  Based upon 
this new and material evidence, the RO granted service 
connection for a seizure disorder in a February 2000 rating 
decision which made the allowance effective to the date of 
the veteran's claim to reopen in September 1992.  Following 
notification of this allowance, the representative filed a 
new claim of clear and unmistakable error (CUE) in the 
earlier RO rating decision of April 1957 for the purpose of 
obtaining an earlier effective date for the grant of service 
connection for a seizure disorder.

Several years after the veteran's October 1952 separation 
from service, the veteran filed a claim for service 
connection for "epilepsy" in March 1956.  The veteran had 
clearly had some type of problems during service but a June 
1956 VA examination resulted in no diagnosis, and a 
recommended the veteran be hospitalized for a period of 
observation.  Thorough psychiatric, psychological and 
neurological testing and evaluation during such 
hospitalization resulted in a final diagnosis of anxiety 
reaction manifested by tension, somatic complaints, 
restlessness, and akinetic seizures manifested by periodic 
loss of consciousness and apparent confusion.

In April 1957, the RO issued a rating decision which denied 
the veteran entitlement to service connection for epilepsy 
because there was no current clinical diagnosis of epilepsy 
on file.  The RO also denied service connection for anxiety 
reaction, with an associated symptom of akinetic seizures, on 
the basis that such disability preexisted service and was not 
aggravated by service.  The veteran was notified of this 
decision and his appellate rights and he did not appeal and 
that decision became final.

The veteran subsequently filed an application to reopen a 
claim for service connection for an anxiety reaction with 
seizures, and the RO again denied the claim, and the veteran 
appealed and, in March 1978, the Board affirmed the RO's 
earlier decisions.  Although the March 1978 Board decision 
characterized the pending issue as whether "a new factual 
basis has been presented which would now warrant allowance of 
service connection for anxiety reaction with seizures," this 
decision clearly constituted a merits determination which 
included consideration of all evidence then of record.  As 
had been the case in the earlier and original April 1957 RO 
rating decision, there was not any existing, stand-alone 
diagnosis of epilepsy or a seizure disorder in any evidence 
on file.  Instead, in both the April 1957 rating decision and 
the March 1978 Board decision, akinetic seizures were 
considered to be a subordinate symptom of an anxiety 
reaction.  The issue before VA was the same in both the April 
1957 rating decision and the subsequent March 1978 Board 
decision.  

Additionally, the evidentiary record before the RO in 1957 
and the Board in 1978 was essentially identical and 
principally included a significant quantity of service 
medical records and the initial VA examination and 
hospitalization for a period of observation following 
service.  Additional evidence had been submitted subsequent 
to the April 1957 RO decision and this evidence was 
considered by the Board in March 1978, but this evidence 
included a 1978 VA hospitalization of the veteran which was 
in no way helpful to the veteran's claim ( as ECG studies 
were considered within the range of normal variation, and 
skull X-rays were negative, and there was simply no diagnosis 
of any seizure disorder or epilepsy.)  The only additional 
evidence submitted was a series of statements from the 
veteran's family members which reported that, to their 
knowledge, the veteran had no nervous or seizure problems 
prior to enlistment, and the veteran and his brother's verbal 
testimony that he had no such disorder prior to service.  
There was, of course, significant evidence contradicting 
these latter statements in the more contemporaneous records 
on file.

Because the March 1978 Board decision decided the same issue 
that the RO had earlier decided in April 1957 and because 
both decisions were based upon essentially the same 
evidentiary record, the Board finds that the March 1978 Board 
decision subsumed the earlier April 1957 RO rating decision 
in accordance with the applicable laws and regulations and 
Court decisions and VA General Counsel Precedential Opinions 
cited above.  In Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998), the Federal Circuit found that a 1969 Board 
necessarily subsumed an earlier 1960 RO decision because both 
of these decisions had involved the identical issue and they 
were both based on essentially the same evidentiary record 
although "some new and material evidence had been acquired 
in the interim."  Dittrich at 1353.

In accordance with the governing law and regulations, the 
March 1978 Board decision having subsumed the April 1957 RO 
decision, the RO was without the jurisdictional authority to 
issue a decision as to CUE in that April 1957 RO decision.  
To the extent that the appellant and representative wish to 
allege CUE in the March 1978 Board decision, that matter can 
only be adjudicated upon the filing of a proper motion for 
CUE directly with the Board, and is not properly adjudicated 
on appeal from an RO decision.  See 38 U.S.C.A. §§ 5109A, 
7111; 38 C.F.R. §§ 20.1400-20.1411.

Absent the appellant's successful prosecution of a motion for 
CUE in the earlier March 1978 Board decision, the proper 
effective date for the award of service connection for a 
seizure disorder based upon a successfully reopened claim is 
the date that claim was received on September 3, 1992.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

ORDER

The claim of clear and unmistakable error in the April 1957 
rating decision issued by the RO is denied.


REMAND

In February 2000, based upon the submission of new and 
material evidence, the RO granted service connection for a 
seizure disorder and assigned a 10 percent evaluation, 
effective from September 3, 1992.  In September 2000, within 
one year of the February 2000 rating decision, the 
representative filed a statement disagreeing with the 
assignment of a 20 percent (?) evaluation for the veteran's 
seizure disorder, and requested a 100 percent evaluation.  In 
a subsequent March 2002 rating decision, the RO confirmed and 
continued the previously established 10 percent evaluation 
for a seizure disorder, effective from September 3, 1992, but 
granted an increased evaluation to 60 percent for that 
seizure disorder, effective from September 15, 2000.  

In September 2003, the RO issued a statement of the case with 
respect to the previously discussed issue of clear and 
unmistakable error.  Although that statement of the case 
included two paragraphs discussing the earlier assigned 
10 percent evaluation from September 1992 and 60 percent 
evaluation from September 2000, this document does not 
qualify as an appropriate statement of the case with respect 
to and in response to the veteran's earlier disagreement with 
the assigned evaluation for his seizure disorder and his 
notice of disagreement's request for a 100 percent 
evaluation.  There being a valid notice of disagreement with 
respect to the assigned evaluation for the veteran's seizure 
disorder, a remand action for the issuance of an appropriate 
statement of the case is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence on file 
and its previous determinations with 
respect to compensable evaluations 
assigned for the veteran's service-
connected seizure disorder and issue the 
veteran and representative a proper 
statement of the case which is responsive 
to the issue of entitlement to an 
evaluation in excess of 10 percent from 
September 3, 1992, and in excess of 
60 percent from September 15, 2000, for a 
seizure disorder.  This statement of the 
case should include a recitation of the 
applicable schedular criteria for 
evaluating the veteran's seizure disorder 
and a complete discussion of the clinical 
evidence on file in support of any 
compensable awards assigned.  If the 
decision is not to the veteran's and 
representative's satisfaction, they must 
be notified that it will be necessary 
that they file a substantive appeal (VA 
Form 9) to perfect an appeal of this 
issue to the Board.  If this occurs, the 
case should then be returned to the Board 
for further appellate review after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


